 

LIMITED GUARANTY

(by Affiliate Entities)

 

THIS LIMITED GUARANTY (this “Guaranty”) dated as of _______________, 2014, is
made by the party or parties named on the signature page or pages hereof (herein
individually and, if more than one, collectively, jointly and severally,
referred to as a “Guarantor”), to and for the benefit of SECURITY LIFE OF DENVER
INSURANCE COMPANY, a Colorado corporation (“Lender”).

 

 

WITNESSETH:

 

WHEREAS, Lender has agreed to make a loan (the “Loan”) to HARTMAN MITCHELLDALE
BUSINESS PARK, LLC, a Texas limited liability company (the “Borrower”), in the
aggregate principal amount of $12,725,000.00;

 

WHEREAS, the Loan is to be evidenced by a Promissory Note made by Borrower to
Lender dated on or about this same date (as the same may be extended, renewed,
refinanced, refunded, amended, modified or supplemented from time to time, the
“Note”) (said Note being more particularly described in the Mortgage which term
is hereafter defined);

 

WHEREAS, the Note is to be secured by, inter alia, a Deed of Trust, Security
Agreement, Financing Statement and Fixture Filing (as the same may be amended,
modified or supplemented from time to time, the “Mortgage”), and an Assignment
of Rents and Leases (as the same may be amended, modified or supplemented from
time to time, the “Assignment of Rents”), each of even date herewith and each
intended to be recorded in the real estate records of the county and state where
the Premises (as defined in the Mortgage; such Premises is herein sometimes
referred to as “Borrower’s Premises”) is located;

 

WHEREAS, each Guarantor has a significant interest in Borrower, and is familiar
with the financial condition of Borrower and the transactions contemplated by
the Note, Mortgage and the Loan Documents (capitalized terms not defined herein
shall have the meanings assigned to them in the Mortgage), expects to derive
material benefits from the contemplated uses of the proceeds of the Loan, and
desires that Lender make the Loan;

 

WHEREAS, each Guarantor acknowledges receipt of a copy of the Note, the
Mortgage, the Assignment of Rents, and the other Loan Documents; and

 

WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
to Lender’s obligation to make the Loan to Borrower;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Guarantor, and intending to be legally bound, Guarantor hereby agrees as
follows:

 

 

ARTICLE I.

GUARANTY

 

1.1                                                                   
Guaranteed Obligations.

 

Subject to the limitations in Section 1.8 hereof, Guarantor hereby
unconditionally and irrevocably guaranties to Lender the due, punctual and full
payment and performance of, and covenants with Lender to duly, punctually and
fully pay and perform, and to be fully liable to Lender for, the following as
and when such payment shall become due (whether by acceleration or otherwise) in
accordance with the terms of the Loan Documents (including without limitation
attorney’s fees and disbursements and collection costs incurred in connection
therewith) (collectively, the “Guaranteed Obligations”):

 

(a)                all indebtedness of Borrower to Lender evidenced by the Note,
both principal and interest, and any refinancing or refunding of any thereof,
and all other amounts due or to become due under the Note, Mortgage and the
other Loan Documents, and any refinancing or refunding of any thereof, whether
now existing or hereafter arising, contracted or incurred; and

 

(b)               all covenants, agreements, obligations and liabilities of
Borrower under the Note and the other Loan Documents and the Environmental
Indemnification Agreement dated of even date herewith from Borrower and Hartman
Short Term Income Properties XX, Inc., a Maryland corporation, in favor of
Lender (the “Environmental Indemnity”), whether now existing or hereafter
arising, contracted or incurred.

 

This Guaranty and the Guaranteed Obligations are to be secured by, inter alia,
Deeds of Trust, Security Agreements, Financing Statements and Fixture Filings
(Second Priority) executed and delivered by each Guarantor (collectively, as the
same may be amended, modified or supplemented from time to time, the “Guarantor
Second Mortgages”), and Assignments of Rents and Leases (Second Priority)
executed and delivered by each Guarantor (collectively, as the same may be
amended, modified or supplemented from time to time, the “Guarantor Second
Assignments of Rents”), each of even date herewith and each such instrument
intended to be recorded in the real estate records of the county and state where
the “Premises” described in such instrument is located;

 

1.2              Guaranty Unconditional.  The obligations of Guarantor hereunder
are continuing, absolute and unconditional, irrespective of any circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety.  Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by:

 

(a)                any amendment, modification or supplement to the Mortgage,
the Note or any other Loan Document;

 

(b)               any exercise or nonexercise of or delay in exercising any
right, remedy, power or privilege under or in respect of this Guaranty, the
Mortgage, the Note or any other Loan Document (even if any such right, remedy,
power or privilege shall be lost thereby), or any waiver, consent, indulgence or
other action or inaction in respect thereof,

 

(c)                any bankruptcy, reorganization, insolvency, arrangement,
composition, assignment for the benefit of creditors or similar proceeding
commenced by or against Borrower or any Guarantor or any discharge, limitation,
modification or release of liability of the Borrower or any Guarantor by virtue
of such proceedings;

 

(d)               any failure to perfect or continue perfection of, or any
release or waiver of, any rights given to Lender in Borrower’s Premises as
security for the performance of any of the Guaranteed Obligations;

 

(e)                any extension of time for payment or performance of any of
the Guaranteed Obligations;

 

(f)                the genuineness, validity or enforceability of the Loan
Documents;

 

(g)               any limitation of liability of Borrower, or of any or all of
the holders of ownership interests in Borrower, contained in any Loan Document;

 

(h)               any defense that may arise by reason of the failure of Lender
to file or enforce a claim against the estate of Borrower in any bankruptcy or
other proceeding;

 

(i)                 any voluntary or involuntary liquidation, dissolution, sale
of all or substantially all of the property of, or any marshaling of assets and
liabilities or other similar proceeding affecting, Borrower or any Guarantor or
any of its respective assets;

 

(j)                 the release of Borrower, or any Guarantor, from performance
or observance of any of the agreements, covenants, terms or conditions contained
in the Loan Documents by operation of law;

 

(k)               the failure of Lender to keep Guarantor advised of Borrower’s
financial condition, regardless of the existence of any duty to do so, but not
in any way implying any obligation contractual or otherwise to do so;

 

(l)                 any sale or other transfer of Borrower’s Premises or any
part thereof or any foreclosure by Lender on Borrower’s Premises or any part
thereof;

 

(m)             any counterclaim, recoupment, set-off, reduction or defense used
in any claim Guarantor may assert or now or hereafter have against the Lender,
the Borrower or any Guarantor; or

 

(n)               any other circumstances which might otherwise constitute a
legal or equitable discharge of a guarantor or surety.

 

No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Borrower or any Guarantor now has or hereafter may have
against Lender, shall be available hereunder to any Guarantor against Lender. 
Each Guarantor acknowledges that Lender may agree that it shall not in any
foreclosure proceeding in respect of all or any portion of Borrower’s Premises
seek or obtain a deficiency judgment against Borrower, and that the obligations
of Guarantor shall in no way be diminished or otherwise affected by the failure
to seek or obtain a deficiency judgment.

 

Notwithstanding any contrary provisions hereof, Guarantor does not waive the
benefits of statutes of limitations or repose, nor the benefits of Sections
51.003-51.005 of the Texas Property Code.

 

1.3              No Notice or Duty to Exhaust Remedies.  Each Guarantor hereby
waives diligence, presentment, demand, protest, acceptance of this Guaranty, and
all notices of any kind, and waives any requirement that Lender exhaust any
right or remedy, or proceed first or at any time, against Borrower or any other
guarantor of, or any security for, any of the Guaranteed Obligations.  This
Guaranty constitutes an agreement of suretyship as well as of guaranty, and
Lender may pursue its rights and remedies under this Guaranty and under the
other Loan Documents in whatever order, or collectively, as Lender may elect,
and shall be entitled to payment and performance hereunder notwithstanding such
other Loan Documents and notwithstanding any action taken by Lender or inaction
by Lender to enforce any of its rights or remedies against any other guarantor
or any other person or property whatsoever.

 

1.4              Waiver of Subrogation.  Notwithstanding any payments made or
obligations performed by Guarantor by reason of this Guaranty (including, but
not limited to, application of funds on account of such payments or
obligations), each Guarantor hereby irrevocably waives and releases any and all
rights it may have at any time prior to repayment in full of the Loan (whether
arising directly or indirectly, by operation of law, contract or otherwise) (a)
to assert any claim against Borrower or any other person, or against any direct
or indirect security, on account of payments made or obligations performed under
or pursuant to this Guaranty, including without limitation any and all rights of
subrogation, reimbursement, exoneration, contribution or indemnity, or (b) to
require the marshaling of any assets of Borrower, which right of marshaling
might otherwise arise from payments made or obligations performed under or
pursuant to this Guaranty, and any and all rights that would result in such
Guarantor being deemed a “creditor” under the United States Bankruptcy Code of
Borrower or any other person.

 

1.5              Subordination of Indebtedness.  Each Guarantor agrees that all
indebtedness of Borrower to Guarantor, whether now existing or hereafter
created, direct or indirect, contingent, joint, several, independent, due or to
become due, or held or to be held by Guarantor, whether created directly or
acquired by assignment or otherwise (the “Subordinated Indebtedness”), be and
hereby is expressly subordinated and junior in right of payment to all of the
Guaranteed Obligations.  Until the Loan is repaid in full, Guarantor shall take
no action to enforce payment of any Subordinated Indebtedness by Borrower.

 

1.6              Waivers.  Guarantor hereby waives (i) notice of the execution
and delivery of any of the Loan Documents, (ii) notice of the creation of any of
the Guaranteed Obligations, (iii) notice of the Lender’s acceptance of and
reliance on this Guaranty, (iv) presentment and demand for payment of the
Guaranteed Obligations and notice of non-payment and protest of non-payment of
the Guaranteed Obligations, (v) any notice from the Lender of the financial
condition of the Borrower regardless of the Lender’s knowledge thereof,
(vi) demand for observance, performance or enforcement of, or notice of default
under, any of the provisions of this Guaranty or any of the Loan Documents, and
all other demands and notices otherwise required by law which Guarantor may
lawfully waive, excepting therefrom notices which are expressly required by the
Loan Documents, if any, (vii) any right or claim to cause a marshaling of the
assets of the Borrower or any Guarantor, and (viii) any defense at law or in
equity on the adequacy or value of the consideration for this Guaranty.

 

1.7              Consents.  Without notice to, or further consent of Guarantor,
Guarantor hereby consents that the Lender may at any time and from time to time
on one or more occasions (a) renew, extend, accelerate, subordinate, change the
time or manner of payment or performance of, or otherwise deal with in any
manner satisfactory to the Lender any of the terms and provisions of, all or any
part of the Guaranteed Obligations, (b) waive, excuse, release, change, amend,
modify or otherwise deal with in any manner satisfactory to the Lender any of
the provisions of any of the Loan Documents, (c) release the Borrower or any
Guarantor, (d) waive, omit or delay the exercise of any of its powers, rights
and remedies against the Borrower or any Guarantor or any collateral and
security for all or any part of the Guaranteed Obligations, (e) release,
substitute, subordinate, add, fail to maintain, preserve or perfect any of its
liens on, security interests in or rights to, or otherwise deal with in any
manner satisfactory to the Lender, any collateral and security for all or any
part of the Guaranteed Obligations, and/or the Indebtedness under the Note or
the obligations under the Mortgage or other Loan Documents, (f) apply any
payments of all or any of the Guaranteed Obligations received from the Borrower
or Guarantor, or any other party or source whatsoever, to the Guaranteed
Obligations in such order and manner as the Lender in its sole and absolute
discretion may determine, or (g) take or omit to take any other action, whether
similar or dissimilar to the foregoing which may or might in any manner or to
any extent vary the risk of Guarantor or otherwise operate as a legal or
equitable discharge, release or defense of Guarantor under applicable laws.

1.8              Exculpation.  Subject to the terms of the next succeeding
paragraph and notwithstanding anything to the contrary otherwise contained in
this Guaranty, but without in any way releasing, impairing or otherwise
affecting this Guaranty or any of the Loan Documents (including without
limitation any guaranties or indemnification agreements) or those certain
Environmental Indemnification Agreements to which Borrower or any Guarantor is a
party, or the validity hereof or thereof, or the lien of the Mortgage or of any
Guarantor Second Mortgage, it is agreed that, with respect to each Guarantor,
Lender’s source of satisfaction of the Guaranteed Obligations and the other
obligations of each Guarantor hereunder is limited to (a) the “Premises” of such
Guarantor (as defined in the Guarantor Second Mortgage executed by such
Guarantor; such “Premises” is sometimes referred to in this Section 1.8 as the
“Guarantor Premises”) and proceeds thereof, and (b) rents, income, issues,
proceeds and profits arising out of the Guarantor Premises of such Guarantor
after an Event of Default (as that term is hereafter defined); provided,
however, that nothing herein contained shall be deemed to be a release or
impairment of the Guaranteed Obligations or the security therefor intended by
the Guarantor Second Mortgages, or be deemed to preclude Lender from foreclosing
one or more of the Guarantor Second Mortgages or from enforcing any of Lender’s
rights or remedies in law or in equity thereunder, or in any way or manner
affecting Lender’s rights and privileges under any of the Loan Documents or any
separate guaranty or indemnification agreements guarantying the Guaranteed
Obligations. 

PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THISGUARANTY TO THE CONTRARY,
EACH GUARANTOR SHALL PAY, AND THERE SHALL AT NO TIME BE ANY LIMITATION ON ANY
GUARANTOR’S PERSONAL LIABILITY FOR THE PAYMENT TO LENDER OF:

 

                                         (i)                        the
application of rents, security deposits, or other income, issues, profits, and
revenues derived from the Borrower’s Premises during an uncured Event of Default
to anything other than (a) normal and necessary operating expenses of Borrower’s
Premises or (b) the Indebtedness evidenced by the Note.  It is understood that
any rents collected more than one month in advance as of the time of the Event
of Default shall be considered to have been collected after the Event of
Default;

 

                                       (ii)                        any loss,
cost or damages arising out of or in connection with fraud or material
misrepresentations to Lender by Borrower (or by any of its general partners,
officers, shareholders, members, or their agents, if applicable);

 

                                     (iii)                        any loss, cost
or damages arising out of or in connection with Borrower’s use or misapplication
of (a) any proceeds paid to Borrower under any insurance policies by reason of
damage, loss or destruction to any portion of Borrower’s Premises, or (b)
proceeds or awards paid to Borrower resulting from the condemnation or other
taking in lieu of condemnation of any portion of Borrower’s Premises, for
purposes other than those set forth in the Mortgage;

 

                                     (iv)                        any loss, cost
or damages arising out of or in connection with any material physical waste of
Borrower’s Premises or any portion thereof and all reasonable costs incurred by
Lender in order to protect Borrower’s Premises;

 

                                       (v)                        any taxes,
assessments and insurance premiums for which Borrower is liable under the Note,
the Mortgage or any of the other Loan Documents and which are paid by Lender
(but not the proportionate amount of any such taxes, assessments and insurance
premiums which accrue following the date of foreclosure plus any applicable
redemption period or acceptance of a deed-in-lieu of foreclosure);

 

                                     (vi)                        any loss, costs
or damages arising out of or in connection with the covenants, obligations, and
liabilities under Paragraph 31 of the Mortgage and the Environmental Indemnity;

 

                                   (vii)                        any loss, cost
or damages to Lender arising out of or in connection with any construction lien,
mechanic’s lien, materialman’s lien or similar lien against Borrower’s Premises
arising out of acts of omissions of Borrower;

 

                                 (viii)                        any and all loss,
costs or damages arising out of or incurred in order to cause the Improvements
(as defined in the Mortgage) to comply with the accessibility provisions of The
Americans with Disabilities Act and each of the regulations promulgated
thereunder, as the same may be amended from time to time which are required by
any governmental authority;

 

                                     (ix)                        the total
Indebtedness in the event that (a) Lender is prevented from acquiring title to
Borrower’s Premises after any Event of Default because of failure of Borrower’s
title under federal, state or local laws, less any recovery received by Lender
from any title insurance policy it holds in connection with the Borrower’s
Premises, or (b) Borrower or any Guarantor or any general partner, beneficiary,
trustee or member of the foregoing, voluntarily files a petition in bankruptcy
or commences a case or insolvency proceeding under any provision or chapter of
the Federal Bankruptcy Code; 

 

                                       (x)                        any loss,
damage, cost, expense and liability, including, but not limited to, reasonable
attorneys’ fees and costs, resulting from any act of Borrower or its general
partners, members, shareholders, officers, directors, beneficiaries, and/or
trustees, as the case may be, to obstruct, delay or impede Lender from
exercising any of its rights or remedies under the Loan Documents; 

 

                                     (xi)                        the total
Indebtedness in the event that (a) Borrower makes an unpermitted transfer of an
interest in the Borrower or in Borrower’s Premises without the prior written
approval of Lender, or (b) Borrower makes an unpermitted encumbrance on
Borrower’s Premises or the holder of an ownership interest in Borrower encumbers
such interest, without the prior written approval of Lender; 

 

                                   (xii)                        all costs and
fees, including without limitation reasonable attorneys’ fees and costs,
incurred by Lender in the enforcement of subparagraphs (i) through (xi) above.

 

With the exception of those items of liability specifically set forth in items
(i) through (xii) above, the lien of any judgment against any single Guarantor
in any proceeding instituted on, under or in connection with this Guaranty shall
not extend to any property now or hereafter owned by such Guarantor other than
the interest of such Guarantor in the Guarantor Premises described in the
Guarantor Second Mortgage executed by such Guarantor and the other security of
such Guarantor for the Guaranteed Obligations.

 

ARTICLE II.

REPRESENTATIONS AND COVENANTS

 

2.1              Representations.  Each Guarantor hereby represents to Lender
that:

 

(a)                Guarantor has a financial interest in Borrower, and Guarantor
will receive material benefit and advantage from the making of the Loan.

 

(b)               Since the date of the last financial statements provided to
Lender, there has been no material adverse change in the assets, net worth,
credit standing or other financial condition of Guarantor.  As of the date of
this Guaranty, there has been no material litigation filed or threatened by or
against, nor any judgment entered against, Guarantor.  As of the date of this
Guaranty, no petition in bankruptcy or insolvency has been filed by or against
Guarantor, nor has any application been made for the appointment of a receiver
or trustee relating to the business or assets of Guarantor, nor has Guarantor
made an assignment for the benefit of creditors or taken any other similar
action.

 

(c)                Guarantor has full power and authority to enter into this
Guaranty, and the execution, delivery, and performance of this Guaranty does not
violate any judgment or order of any court, agency or other governmental body by
which Guarantor is bound, or any Certificate or Articles of Incorporation,
Bylaws, Partnership Agreement, Articles of Organization, Operating Agreement or
other charter, organizational or governing document of Guarantor, and does not
violate or constitute any default under any agreement or instrument by which
Guarantor is bound.

 

2.2              Covenants.  Each Guarantor hereby covenants to Lender that:

 

(a)                Promptly upon becoming aware thereof, Guarantor shall give
Lender notice of the commencement, existence or threat of any proceeding by or
before any governmental authority having jurisdiction over any of the
Guarantors’ Premises (whether federal, state, local or municipal) against or
affecting Guarantor which, if adversely decided, would have a material adverse
effect on the business, operations, or financial condition of Guarantor or on
its ability to perform its obligations hereunder.

 

(b)               Guarantor shall permit such persons as Lender may designate to
examine Guarantor’s books and records and take copies and extracts therefrom and
to discuss the affairs of Guarantor with its officers, employees and independent
accountants at such times and as often as Lender may reasonably request provided
Lender gives reasonable notice thereof.  Guarantor hereby authorizes such
officers, employees and independent accountants to discuss with Lender the
affairs of Guarantor.

 

(c)                Guarantor shall furnish to Lender within 90 days after the
last day of each fiscal year of Guarantor, or upon request by Lender if an Event
of Default under the Loan Documents has occurred, (i) financial statements of
Guarantor in form and content satisfactory to Lender and (ii) copies of all
annual federal or state income tax returns required to be filed by Guarantor;
Guarantor covenants to pay all taxes shown on such returns when due.  Any such
financial statements shall be internally prepared and certified by an authorized
officer/partner/member of Guarantor.

 

(d)               If Guarantor is a corporation, limited liability company or
partnership, Guarantor shall not (i) dissolve, merge or consolidate with any
other entity or (ii) sell, transfer or otherwise dispose of all or a substantial
part of its assets except with Lender’s prior written consent or in a bona fide,
arm’s length transaction and for a fair and reasonable consideration.

 

ARTICLE III.

DEFAULTS AND REMEDIES

 

3.1              Event of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default under the provisions of
this Guaranty, and the term “Event of Default” as used in this Guaranty shall
mean the occurrence of any one or more of the following events: (a) the failure
of Guarantor to promptly pay or perform all or any part of the Guaranteed
Obligations, (b) any representation or warranty made herein or any financial
statement or other information furnished by Guarantor pursuant hereto shall
prove to have been false or misleading in any material respect on the date as of
which the same was made or furnished, (c) the failure of Guarantor to observe,
perform and comply with any of the covenants set forth in Section 2.2 of this
Guaranty, and such failure shall continue uncured for a period of ten (10) days
from the date of notice thereof from the Lender to Guarantor, or (d) the
commencement or filing of any proceedings by or against Guarantor or any of
Guarantor’s assets or properties under the provisions of any bankruptcy,
reorganization, arrangement, insolvency, receivership, liquidation or similar
law for the relief of debtors, and, except with respect to any such proceedings
instituted by Guarantor, are not discharged within sixty (60) days of their
commencement.

 

3.2              Rights and Remedies.  Upon the occurrence of an Event of
Default under the provisions of this Guaranty, an amount equal to the total of
the Guaranteed Obligations then outstanding (whether matured or unmatured and
regardless of whether any portion of such Guaranteed Obligations are then due
and payable by the Borrower) shall immediately and automatically be due and
payable by Guarantor to Lender without further action by, or notice of any kind
from, Lender unless expressly provided for herein, and the Lender may at any
time and from time to time thereafter exercise any powers, rights and remedies
available to the Lender under the provisions of this Guaranty, the Loan
Documents and applicable laws to enforce and collect the obligations and
liabilities of Guarantor hereunder, all such powers, rights and remedies being
cumulative and enforceable alternatively, successively or concurrently. 
Guarantor shall pay to Lender on demand the amount of any and all costs and
expenses, including, without limitation, court costs and attorney’s fees and
expenses, paid or incurred by or on behalf of the Lender in exercising any such
powers, rights and remedies, together with interest thereon from the date due
until paid in full at the Default Rate (as defined in the Note).  Each and every
Event of Default hereunder shall give rise to a separate cause of action
hereunder, and separate actions may be brought hereunder as each cause of action
arises.  No failure or delay by the Lender in one or more instances to require
strict performance by Guarantor of any of the provisions hereof or to exercise
any powers, rights or remedies available to it under the provisions of this
Guaranty, the Loan Documents or applicable laws shall operate as a waiver
thereof or preclude Lender at any later time or times from demanding strict
performance thereof or exercising any such powers, rights or remedies.  No
conduct, custom or course of dealing shall be effective to waive, amend, modify
or release this Guaranty.  No modification or waiver of any of the provisions of
this Guaranty shall be effective unless it is in writing and signed by the
Lender, and any such waiver shall be effective only in the specific instance and
for the specific purpose for which it is given.

 

3.3              Effect Of Bankruptcy Proceedings.  This Guaranty shall continue
to be effective, or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made.  If an Event of Default at
any time shall have occurred and be continuing or exist and declaration of
default or acceleration under or with respect to any of the Loan Documents shall
at such time be prevented by reason of the pendency against Borrower of a case
or proceeding under any bankruptcy or insolvency law, Guarantor agrees that, for
purposes of this Guaranty and Guarantor’s obligations hereunder, such Loan
Documents shall be deemed to have been declared in default or accelerated with
the same effect as if such Loan Documents had been declared in default and
accelerated in accordance with the terms thereof, and Guarantor shall forthwith
pay the Guaranteed Obligations in full without further notice or demand.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1              Further Assurances.  From time to time upon the request of
Lender, Guarantor shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents as Lender may deem necessary or
desirable to confirm this Guaranty, to carry out the purpose and intent hereof
or to enable Lender to enforce any of its rights hereunder.

 

4.2              Amendments, Waivers, Etc.  This Guaranty cannot be amended,
modified, waived, changed, discharged or terminated except by an instrument in
writing signed by the party against whom enforcement of such amendment,
modification, waiver, change, discharge or termination is sought.

 

4.3              No Implied Waiver; Cumulative Remedies.  No course of dealing
and no delay or failure of Lender in exercising any right, power or privilege
under this Guaranty or any other Loan Document shall affect any other or future
exercise thereof or exercise of any other right, power or privilege; nor shall
any single or partial exercise of any such right, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege.  The rights and remedies of Lender under this Guaranty are cumulative
and not exclusive of any rights or remedies which Lender would otherwise have
under the other Loan Documents, at law or in equity.

 

4.4              Notices.

 

(a)                All notices, demands, requests, and other communications
desired or required to be given hereunder (“Notices”), shall be in writing and
shall be given by: (i) hand delivery to the address for Notices; (ii) delivery
by overnight courier service to the address for Notices; or (iii) sending the
same by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.

 

(b)               All Notices shall be deemed given and effective upon the
earlier to occur of:  (i) the hand delivery of such Notice to the address for
Notices; (ii) one business day after the deposit of such Notice with an
overnight courier service by the time deadline for next day delivery addressed
to the address for Notices; or (iii) three (3) business days after depositing
the Notice in the United States mail as set forth in (a)(iii) above.  All
Notices shall be addressed to the following addresses:

 

Guarantor:                   Hartman Bent Tree Green, LLC

                                    c/o Hartman Short Term Income Properties XX,
Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Louis T. Fox, III, CFO

 

Harman Cooper Street Plaza, LLC

c/o Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Louis T. Fox, III, CFO

 

Hartman Richardson Heights Properties, LLC

c/o Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Louis T. Fox, III, CFO

 

With a copy to:           Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Katherine N. O’Connell, General Counsel

Lender:                        Security Life of Denver Insurance Company

c/o Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Mortgage Loan Servicing Department

 

and to:                         Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Real Estate Law Department

 

With a copy to:           Bryan Cave LLP

One Atlantic Center

Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Johnny D. Latzak, Jr., Esq.

 

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

 

4.5              Expenses.  Guarantor agrees to pay or cause to be paid and to
save Lender harmless against liability for the payment of all out-of-pocket
expenses, including fees and expenses of counsel for Lender, incurred by Lender
from time to time arising in connection with Lender’s enforcement or
preservation of rights under this Guaranty, including, but not limited to, such
expenses as may be incurred by Lender in connection with any default by
Guarantor of any of Guarantor’s obligations hereunder.

 

4.6              Continuing Agreement.  This Guaranty shall be a continuing one
and shall be binding upon Guarantor regardless of how long before or after the
date hereof any of the Guaranteed Obligations were or are incurred, and all
representations, warranties, covenants, undertakings, obligations, consents,
waivers and agreements of Guarantor herein shall survive the date of this
Guaranty and shall continue in full force and effect until all Guaranteed
Obligations have been indefeasibly paid in full and no commitments therefor are
outstanding.

 

4.7              Jurisdiction.  Each Guarantor after consultation with counsel
irrevocably (a)  agrees that Lender may bring suit, action or other legal
proceedings arising out of this Guaranty in the courts of the State of Texas in
Harris County, or the United States District Court in the federal judicial
district in which the Borrower’s Premises or any of the Guarantors’ Premises is
located; (b) consents to the jurisdiction of each such court in any such suit,
action or proceeding; (c) consents to service of process in any such suit,
action, or proceeding by the mailing of copies of such process to Guarantor by
certified or regular mail at the notice address provided herein; (d) waives any
objection which Guarantor may have to the laying of the venue of any such suit,
action or proceeding in any of such courts; and (e) waives any right Guarantor
may have to a jury trial in connection with any such suit, action or proceeding.

 

4.8              Severability.  If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the full extent
permitted by law.

 

4.9              Counterparts.  This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

 

4.10          Governing Law.  This Guaranty shall be governed by, and construed
in accordance with, the laws (excluding conflicts of laws rules) of the State of
Texas.

 

4.11          Joint and Several.  The obligations of Guarantor hereunder shall
be joint and several.

 

4.12          Successors and Assigns.  This Guaranty shall bind Guarantor and
Guarantor’s heirs, executors, successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

 

4.13          Time is of the Essence.  Time is of the essence in connection with
all obligations of Guarantor hereunder.

 

4.14          Assignment.  The Lender may, without notice or consent to
Guarantor, assign or transfer all or any part of the Guaranteed Obligations and
this Guaranty will inure to the benefit of Lender’s assignee or transferee;
provided that the Lender shall continue to have the unimpaired right to enforce
this Guaranty as to that part of the Guaranteed Obligations the Lender has not
assigned or transferred.  In connection with any such assignment, transfer, or
the grant of any participation in all or a part of the Guaranteed Obligations,
the Lender may divulge to any potential or actual assignee, transferee or
participant all reports, financial or other information and documents furnished
or executed in connection with this Guaranty.

 

4.15          WAIVER OF JURY TRIAL.  GUARANTOR, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR
ACTION OF ANY PARTY HERETO.  GUARANTOR SHALL NOT SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.

 

4.16          Acknowledgment.  The undersigned further acknowledge having
received advice from legal counsel to the undersigned as to the nature and
extent of all waivers set forth in this Guaranty.

 

4.17          Gender; Number; Terms.  Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context.  The use of the words “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” shall refer
to this entire Guaranty and not to any particular section, paragraph or
provision.

 

 

6356772.2

 

 

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date first above written.

 

 

GUARANTORS:

 

 

HARTMAN BENT TREE GREEN, LLC, a Texas limited liability company

 

 

By:   Hartman Income REIT Management, Inc.,

a Texas corporation, Manager

 

By:                                                         

                Allen R. Hartman, President

 

 

 

 

STATE OF TEXAS                §

                                                §

COUNTY OF ___________  §

 

            This instrument was acknowledged before me on ___________________,
2014, by Allen R. Hartman, the President of Hartman Income REIT Management,
Inc., a Texas corporation, the manager of HARTMAN BENT TREE GREEN, LLC, a Texas
limited liability company (the “Company”), on behalf of the Company.

 

            Given under my hand and seal of office this ____ day of
_______________, 2014.

 

                                                                                   
                                                                       

[AFFIX NOTARIAL SEAL]                                    Notary Public in and
for                                

Printed Name:                                                

My Commission Expires:                               

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 


[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

 

HARTMAN COOPER STREET PLAZA, LLC, a Texas limited liability company

 

 

By:   Hartman Income REIT Management, Inc.,

a Texas corporation, Manager

 

By:                                                         

                Allen R. Hartman, President

 

 

 

 

STATE OF TEXAS                §

                                                §

COUNTY OF ___________  §

 

            This instrument was acknowledged before me on ___________________,
2014, by Allen R. Hartman, the President of Hartman Income REIT Management,
Inc., a Texas corporation, the manager of HARTMAN COOPER STREET PLAZA, LLC, a
Texas limited liability company (the “Company”), on behalf of the Company.

           

            Given under my hand and seal of office this ____ day of
_______________, 2014.

 

                                                                                   
                                                                       

[AFFIX NOTARIAL SEAL]                                    Notary Public in and
for                                

Printed Name:                                                

My Commission Expires:                               

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 


 

 

 

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

 

 

HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC,a Texas limited liability company

 

 

By:   Hartman Income REIT Management, Inc.,

a Texas corporation, Manager

 

By:                                                         

                Allen R. Hartman, President

 

 

 

 

 

STATE OF TEXAS                      §

                                                      §

COUNTY OF ___________        §

            This instrument was acknowledged before me on ___________________,
2014, by Allen R. Hartman, the President of Hartman Income REIT Management,
Inc., a Texas corporation, the manager of HARTMAN RICHARDSON HEIGHTS PROPERTIES,
LLC, a Texas limited liability company (the “Company”), on behalf of the
Company.

            Given under my hand and seal of office this ____ day of
_______________, 2014.

 

                                                                                   
                                                                       

[AFFIX NOTARIAL SEAL]                                    Notary Public in and
for                                

Printed Name:                                                

My Commission Expires:                               

 

 